United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-2200
                                 ___________

Timothy Edward Holz,,                 *
                                      *
           Appellant,                 *
                                      *
     v.                               *
                                      *
Gary Grimes,                          *
                                      *
                                      *
           Appellee.                  *
                                      *
-----------------                     *
                                      *
Timothy Edward Holz,                  *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   District of Western Arkansas.
Gary Grimes,                          *
                                      *          [UNPUBLISHED]
           Appellee.                  *
                                      *
-----------------                     *
                                      *
Timothy Edward Holz                   *
                                      *
           Appellant,                 *
                                      *
     v.                               *
                                      *
Gary Grimes; Officer Hammond,         *
Sebastian County Detention            *
Center Deputy; Officer Cox,           *
Sebastian County Detention            *
Center Deputy,                        *
                                      *
           Appellees.                 *
                                      ___________

                         Submitted:      April 23, 1997

                             Filed:   April 30, 1997
                                      ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit
Judges.
                               ___________


PER CURIAM.


     Timothy      Edward   Holz,    an    Arkansas   inmate,   appeals   the   district
          1
court's judgment in favor of defendants in his 42 U.S.C. § 1983 actions
following a bench trial.           Having carefully reviewed the record and the
parties' briefs, we conclude the district court's judgment was correct for
the reasons stated in its thorough memorandum opinion.               Accordingly, we
affirm.       See 8th Cir. R. 47B.          We deny Holz’s motion for a writ of
mandamus.


     A true copy.


               Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




          1
       The Honorable Beverly R. Stites, United State Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).

                                            -2-